Citation Nr: 1415746	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-38 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at June 2012 and November 2013 hearings before the undersigned Veterans Law Judge at the RO.  Transcripts of the hearings are associated with the claims folder.

The Board remanded these claims for further development in a July 2013 decision.  As discussed below, the development requested has been completed, and the claims are now appropriate for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  Throughout the initial rating period on appeal, the Veteran's PTSD has manifested occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, nightmares, anxiety, disturbances of motivation and mood, flashbacks, intrusive thoughts, obsessive rituals, thoughts of self-harm, occasional suicidal ideation without plan or intent, social isolation, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran is not rendered unable to secure or maintain substantially gainful employment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for PTSD have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Rating for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general formula for rating mental disorders, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.        

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case is in receipt of a 30 percent disability rating for his service-connected PTSD for the entire initial rating period on appeal.  He contends that he is entitled to at least a 50 percent disability rating based on symptoms including chronic sleep impairment, nightmares, intrusive thoughts and flashbacks, social isolation and difficulty getting along with others, and inability to work due to PTSD symptoms.     

After reviewing all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a higher evaluation of 50 percent, but no higher, have been more nearly approximated for the entire initial rating period on appeal.  

Throughout the initial rating period on appeal, the evidence shows that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, nightmares, anxiety, disturbances of motivation and mood, flashbacks, intrusive thoughts, obsessive rituals, thoughts of self-harm, occasional suicidal ideation without plan or intent, social isolation, and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates the criteria for a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

For example, reviewing the evidence relevant to the rating period on appeal, the evidence demonstrates chronic sleep impairment, recurring nightmares, and intrusive thoughts and flashbacks.  At the December 2011 VA examination, the Veteran reported that he went to sleep around ten p.m. at night and woke up around three or four a.m.  He endorsed daytime fatigue, and stated that when he heard helicopters, it triggered distressing recollections of his military service.  He also reported distressing dreams of military service approximately every two weeks.  At the 2013 Board hearing, he testified that he only slept about four hours per night, and that he had flashbacks triggered by the sound of helicopters near his house several times per week.  

The evidence also demonstrates anxiety and obsessional rituals that do not interfere with routine activities.  At the December 2011 VA examination and 2013 Board hearing, the Veteran stated that he checks his door multiple times at night to make sure he has locked it, or else he would experience feelings of anxiety and break out into a sweat.  He also reported that he avoids activities, places, or people that arouse recollections of military service, and avoids thoughts, feelings, and conversations associated with military service.       

The evidence demonstrates intermittent thoughts of self-harm, and occasional suicidal ideation.  At the 2013 Board hearing, the Veteran denied suicidal ideation, but testified that he sometimes thought about cutting his hands off.  At the 2011 VA examination, he reported mild intermittent depressive symptoms, but denied suicidal ideation.  He also denied suicidal ideation at the 2012 VA examination.  However, at the 2012 Board hearing, the Veteran testified that he sometimes had thoughts of suicide.   

The evidence also demonstrates social isolation and difficulty getting along with others.  The Veteran has reported that he has lived by himself throughout the rating period on appeal.  At the 2011 VA examination, he stated that he had been married for 18 years, but got a divorce due to "not being able to get along."  He has two sons, but testified at the 2013 Board hearing that he did not get along with them.  He also testified that he did not have any family or friends with whom he had contact.  At the 2012 Board hearing, he testified that his difficulty in getting along with others was due to the fact that he becomes angry or aggravated with others over small things.  

The Veteran has reported and the evidence shows that his social impairment caused by his PTSD symptoms have resulted in occupational difficulties as well.  He testified at the 2013 Board hearing that he quit his job as a store manager in 2001, shortly after the attack on the World Trade Center towers, because it triggered memories of his military service.  He has also endorsed problems with authority, and stated at the 2011 and 2012 VA examinations that he quit his job in 2001 due to difficulty getting along with other employees.  

The Board acknowledges the conflicting evidence in this case.  Namely, none of the VA examinations or VA treatment records indicated the presence of deficits of orientation, speech, hygiene, judgment, understanding complex commands, or thought process.  In addition, the 2011 VA examiner concluded that the Veteran's PTSD symptoms resulted in a level of occupational and social impairment commensurate with only a 10 percent disability rating, while the 2012 VA examiner concluded that his PTSD resulted in occupational and social impairment commensurate with the currently assigned 30 percent disability rating.  Moreover, the Veteran denied experiencing panic attacks at the 2013 Board hearing, although he described episodes of sweating and chest tightness if he did not check his door locks at night.  Further, the VA examiners assigned GAF scores of 61 and 65, indicating the presence of "some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See DSM-IV.   

On the other hand, VA treatment records from November 2012 indicate a GAF score of 60, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), which is more commensurate with a higher 50 percent disability rating and with the symptoms the Veteran has described throughout the rating period.  Moreover, the record reflects that, despite the a lack of deficits in many areas, the Veteran has consistently dealt with symptoms of anxiety, social isolation, conflict with others, nightmares, flashbacks, and sleep impairment, as described above.  

In sum, the evidence relevant to the entire initial rating period is at least in relative equipoise as to whether there was occupational and social impairment with reduced reliability and productivity, as required for a 50 percent disability rating under the rating criteria for mental disorders.  38 C.F.R. § 4.130.  Namely, the evidence during this period reflects that the Veteran's PTSD symptoms were characterized in particular by chronic sleep impairment, nightmares, anxiety, disturbances of motivation and mood, flashbacks, intrusive thoughts, obsessive rituals, thoughts of self-harm, occasional suicidal ideation without plan or intent, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  Therefore, the level of occupational and social impairment demonstrated by the evidence for the entire initial rating period on appeal is more nearly approximated by the 50 percent rating category, with reduced reliability and productivity, as described above.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent disability evaluation for PTSD have been more nearly approximated for the entire initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

The Board finds, however, that the criteria for an even higher, 70 percent, disability rating have not been met for any part of the rating period on appeal.  Specifically, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas.  The Board acknowledges that the Veteran reported occasional thoughts of suicide at the 2012 Board hearing.  However, he denied suicidal ideation at both VA examinations and at the 2013 Board hearing.  Therefore, this symptom alone does not appear to have resulted in a level of social and occupational impairment commensurate with a 70 percent disability rating.  Moreover, while the Veteran reported that he checked his door lock at night multiple times, this obsessional ritual has not interfered with his routine activities.  Further, while he has stated that he angers easily, the evidence does not demonstrate impaired impulse control or episodes of violence.  Indeed, the Veteran has denied any legal problems and thoughts of hurting others.  Further, as noted above, there is conflicting evidence even as to the assignment of a higher 50 percent disability rating herein.  In fact, some evidence does not support the 30 percent finding (see, in particular, the 2011 VA examination report, which indicates only mild social and occupational impairment due to PTSD).     

In this regard, it is important for the appellant to understand that the 50 percent rating assigned herein acknowledges significant problems.  A 50 percent evaluation indicates, generally, a 50 percent reduction in the Veteran's industrial capability and social adeptness.  If the Veteran had not had any problems associated with his PTSD, there would be no basis for a compensable evaluation, let alone a 50 percent evaluation for PTSD, which is not always supported by the medical evidence cited above, for reasons cited above.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher, 70 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.  

In making this decision, it is important for the Veteran to understand that not all evidence in this case supports the 50% evaluation, let alone a higher evaluation.     

The Board has considered whether an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for the entire rating period on appeal, the Veteran's PTSD manifested chronic sleep impairment, nightmares, anxiety, disturbances of motivation and mood, flashbacks, intrusive thoughts, obsessive rituals, thoughts of self-harm, occasional suicidal ideation without plan or intent, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are part of the schedular rating criteria.  In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria.  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2013); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected PTSD.  Specifically, he has averred that he cannot complete tasks and that he does not get along with other people.  He has not worked since 2001.  The Board has taken this fact into serious consideration. 

Service connection has been established for PTSD, evaluated as 50 percent disabling herein for the entire period under consideration.  The Veteran does not have service connection for any other disabilities.   

Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disability has rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).
     
After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any part of the rating period on appeal, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected PTSD. 

The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected disability, as described in detail above.

The evidence weighing against the Veteran's claim for TDIU includes the January 2011 VA examination report in which the VA examiner opined that the Veteran's PTSD would result in occupational and social impairment due to "mild" or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The VA examiner also stated that the Veteran's PTSD symptoms were only "mildly impairing," and assigned a GAF score of 65, indicating "mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See DSM-IV.  

In other words, the examination above, which is of high probative value, not only provides evidence against the TDIU claim, it provides evidence against the Board grant of a 50% evaluation.

Further, the 2012 VA examiner concluded that the Veteran's PTSD symptoms would create mild to moderate occupational impairment, particularly with regard to his interactions with others, but that they would not cause total occupational impairment.  The VA examiner stated that the Veteran could probably function adequately in a position in which he worked alone and was not subject to much oversight or correction by another individual.  Further, although the Veteran mentioned difficulties completing tasks, the VA examiner stated that this, in and of itself, was not a core symptom of PTSD.  Rather, the examiner stated that it is at least as likely as not that the Veteran's lack of task completion was related to a current unstructured lifestyle for which there were no negative consequences when he does not complete tasks.  Moreover, the examiner noted that the Veteran did not indicate trouble completing assigned tasks when he was working.  Further, the examiner stated it was possible that if he were in a structured job environment in which he was more accountable and had clear deadlines, he could follow through with job responsibilities.  In conclusion, the VA examiner stated the Veteran was not unemployable solely due to PTSD.  

Finally, no physician has stated that the Veteran cannot work due to his PTSD.  In fact, VA treatment records consistently indicate that the Veteran is retired, with no mention of unemployability due to PTSD symptoms.  The Board notes that, prior to the job he quit in 2001, the Veteran reported at the 2011 VA examination that he worked at the same plant for 38 years until 1998 when it was sold.  Moreover, at the 2012 VA examination, the Veteran reported that, since 2001, he had performed occasional auto repair work for acquaintances, some for pay.     

In sum, the weight of the evidence demonstrates that the Veteran's service-connected PTSD has not rendered him incapable of securing or maintaining gainful employment.  The VA opinions cited to above are competent and probative medical evidence because they are factually accurate, and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated their opinions.  

The Board does not disagree that the Veteran's service-connected disability would limit his activities in a work place setting, as reflected by his 50 percent disability rating assigned herein (very generally reducing his ability to work by 50% percent).  However, the weight of lay and medical evidence shows that the Veteran's service-connected disability, standing alone, has not rendered him unable to obtain or maintain substantially gainful employment.

The Board has weighed and considered the Veteran's statements that his service-connected disability has rendered him unable to work; however, the weight of the lay and medical evidence demonstrates that the Veteran is not unable to secure substantially gainful employment due to his service-connected disability.  There is rather significant evidence against this claim, as discussed above.

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice with regard to the increased rating claim is required.  The Federal Circuit and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The issues of entitlement to a higher initial disability rating for PTSD and entitlement to a TDIU were remanded by the Board in September 2012 for issuance of a Statement of the Case (SOC) with regard to the PTSD claim and for initial adjudication of the TDIU claim by the RO, as it was found that the issue of TDIU was raised by the record as part of the increased rating claim, but had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238 (1999); Rice v. Shinseki, 22 Vet. App. 447 (2009).    

Subsequently, the RO issued an SOC with regard to the PTSD claim in July 2013.  In addition, in a December 2012 letter, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for a TDIU, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The notice letter described how VA determines disability ratings and effective dates.  The RO then adjudicated the TDIU claim in a July 2013 Supplemental Statement of the Case (SSOC).  Therefore, the notice regarding the TDIU claim was timely and adequate, and the Board finds that there has been substantial compliance with its September 2012 remand directives.     

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at June 2012 and November 2013 Board hearings.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2013 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has been afforded an adequate examination on the issue of rating his PTSD.  VA provided the Veteran with examinations in December 2011 and December 2012.  The Veteran's history was taken, and complete examinations and interviews were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports, and included an assessment of the level of occupational and social impairment caused by PTSD symptoms.  Therefore, the Veteran has been afforded an adequate examination on the increased rating issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA psychiatric examinations are also adequate for the purpose of deciding the TDIU claim, as they provided sufficient information regarding the effect of PTSD symptoms on employment.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 50 percent disability evaluation for PTSD, but no higher, is granted for the entire initial rating period on appeal.

A TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


